Case 18-15374-mdc            Doc 18      Filed 11/23/18 Entered 11/23/18 15:55:33                  Desc Main
                                         Document     Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF PENNSYLVANIA

In re:                                                   :    No.: 18-15374-mdc

         William B. Cook                                 :

                                   Debtor                :    Chapter 13

                     ---------------------------------------------------------------------------

         Mark Hollingsworth                              :
                                   Plaintiff             :
                v.                                       :
                                                         :    Adversary No.
         William B. Cook                                 :
                                   Defendant             :

              COMPLAINT TO DETERMINE DISCHARGEABILITY OF A DEBT
                        UNDER 11 U.S.C. § SECTION 523(a)(6)

         1.     This is an action in the nature of a complaint to determine dischargeability of a

debt under 11 U.S.C. § 523(a)(6) which provides that "a discharge under this title does not

discharge an individual debtor from any debt for willful and malicious injury by the debtor to

another entity..."

         2.     Jurisdiction of this court to hear this proceeding is conferred by 28 U.S.C. §

1334(b). This is a core proceeding under 28 U.S. Code § 157 (b)(2)(I) because it is a complaint to

determine dischargeability of a debt.

         3.     Plaintiff is Mark Hollingsworth, an individual residing at 6400 Carolina Beach

Road, Suite 8-80, Wilmington, North Carolina.

         4.     The Defendant is debtor, William B. Cook (“Defendant”), who filed this chapter

13 bankruptcy case on August 13, 2018.

         5.     The court has fixed a deadline for the filing of complaints to determine
Case 18-15374-mdc        Doc 18     Filed 11/23/18 Entered 11/23/18 15:55:33              Desc Main
                                    Document     Page 2 of 3




dischargeability on November 23, 2018. Accordingly, this complaint is timely.

        6.     By way of background, Plaintiff filed an action against the Defendant-Debtor in

the General Court of Justice, Superior Court division in the state of North Carolina, County of

Hanover on May 17, 2018 (Hollingsworth v. Cook #18 CVS001791, the "State Court Action"),

the allegations of which Plaintiff incorporates herein by reference in its entirety. A true and

correct copy of this complaint is attached hereto and marked “Exhibit A.”

        7.     The nature of the State Court Action involves the romantic and intimate

relationship between Defendnant and Plaintiff's erstwhile wife, Sara Hollingsworth. Plaintiff

was married to Sara Hollingsworth in May of 2000 and they had six children between them.

Among other things, in the State Court Action, Plaintiff alleged that the Defendant insinuated

himself into the marital unit which, gave rise to a claim for alienation of affections. While this

claim is no longer recognized in the state of Pennsylvania (see 23 Pa.C.S.A. § 1901(a)), it is a

recognized and continues to be a viable claim in the state of North Carolina.

        8.     In short, Plaintiff has alleged in the State Court Action that the Defendant's willful

and malicious acts interfered with the love and affection of his wife, Sara Hollingsworth, caused

her to be alienated from him and destroyed Plaintiff's happy home and marriage.

        9.     Plaintiff in the State Court Action has sought compensatory and punitive damages

because Defendant’s conduct was willful, malicious, outrageous and has directly harmed

Plaintiff.

        10.    Accordingly, this debt is not dischargeable under 11 U.S.C. § 523(a)(6) because it

is a debt incurred by willful and malicious injury by the Defendant-Debtor to Plaintiff, Mark

Hollingsworth.
Case 18-15374-mdc       Doc 18     Filed 11/23/18 Entered 11/23/18 15:55:33            Desc Main
                                   Document     Page 3 of 3




       WHEREFORE, Plaintiff requests that the court enter an order determining that the debt

owed by the Defendant-Debtor is not dischargeable and order further relief as is just and proper.

                                                     Respectfully submitted,

Dated: November 23, 2018                     By:
                                                     Jonathan H. Stanwood, Esq.
                                                     Attorney for Plaintiff
                                                     1628 J.F.K. Blvd, Suite 1000
                                                     Philadelphia, Pa 19103
                                                     (215) 569-1040
                                                     JHS@STANWOODLAW.COM
